Case 1:19-cv-02462-JMS-DLP Document 22-3 Filed 08/22/19 Page 1 of 8 PageID #: 157



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION


                                             )
  JOHN M. KLUGE,                             )
                                             )
                  Plaintiff,                 )
                                             )
  v.                                         )         Case No. 1:19-cv-02462-JMS-DLP
                                             )
  BROWNSBURG COMMUNITY                       )
  SCHOOL CORPORATION,                        )
  JAMES SNAPP, Superintendent of             )
  Brownsburg Community School                )
  Corporation, in his official capacity,     )
  PHIL UTTERBACK, President of the           )
  Brownsburg Community School                )
  Corporation School Board, in his           )
  official capacity,                         )
  JODI GORDON, Human Resources               )
  Director of Brownsburg Community School )
  Corporation, in her official capacity, and )
  BRET DAGHE, Principal of Brownsburg )
  Community School Corporation High          )
  School, in his official capacity,          )
                                             )
                  Defendants.                )


                 DECLARATION OF AIDYN SUCEC IN SUPPORT OF
       INDIANA YOUTH GROUP, INC.’S MOTION TO INTERVENE AS A DEFENDANT

  I, Aidyn Sucec, declare as follows:

          1.      I am a sixteen-year-old Indiana resident. I am also transgender. I was a student in

  Plaintiff John Kluge’s orchestra class in fall 2017 and spring 2018. I make this declaration based

  on my own personal knowledge. If called as a witness, I could and would testify competently as

  to the matters set forth herein.

          2.      During my time at Brownsburg High School, I was a member of the Brownsburg

  High School Equality Alliance (“Equality Alliance”), a student-run gender and sexuality alliance
Case 1:19-cv-02462-JMS-DLP Document 22-3 Filed 08/22/19 Page 2 of 8 PageID #: 158



  (“GSA”) at the school dedicated to providing support and creating a safe space for LGBTQ

  students and student allies. I know that there were at least two transgender student members of

  the Equality Alliance during the 2018-2019 school year. I understand that they both either have

  joined, or will shortly join, the Equality Alliance in the current school year.     The Equality

  Alliance directly benefits from the support, programs, and services of Indiana Youth Group, Inc.

  (“IYG”) as a member of IYG’s Indiana GSA Network.              I personally participated in IYG

  programs and services while attending Brownsburg High School and am still actively engaged in

  those programs and services.

           3.   I submit this declaration in support of IYG’s motion to intervene.

           Coming Out As Transgender

           4.   From an early age, I struggled with my identity, knowing that there was

  something different about me. I have been dealing with anxiety and depression since the second

  grade, but despite receiving counseling and treatment for anxiety and depression, I continued to

  experience significant emotional and mental health issues that I did not understand and could not

  resolve.

           5.   In the spring of 2017, when I was in the eighth grade, I came out as transgender to

  my mom and other family members. I was also diagnosed with gender dysphoria and received

  treatment from medical providers to help alleviate my gender dysphoria.

           6.   Since coming out as transgender, I have taken steps to socially transition.       I

  changed my name to Aidyn, and asked others to use the pronouns “he” and “him” to refer to me.

  I also recently corrected my legal name on my birth certificate and my social security card. My

  family and friends refer to me as Aidyn. Indeed, everybody in my life now refers to me as

  Aidyn.



                                                 2
Case 1:19-cv-02462-JMS-DLP Document 22-3 Filed 08/22/19 Page 3 of 8 PageID #: 159



         7.      Being addressed and recognized as Aidyn was critical to helping alleviate my

  gender dysphoria. My emotional and mental health significantly improved once my family and

  friends began to recognize me as who I am.

         8.      To help with my progress, in the summer of 2017 and before my freshman year at

  Brownsburg High School, my mother spoke to my guidance counselor about me being

  transgender, and discussed steps the school could take to ensure my safety and well-being,

  including use of my name and pronouns. Following that conversation, my mother and therapist

  both submitted a letter requesting that my name be corrected to Aidyn and my gender to male in

  the Brownsburg Community School Corporation (“BCSC”) “PowerSchool” database.

         9.      All of my teachers except Mr. Kluge used my correct name and pronouns. Aside

  from my interactions with Mr. Kluge, I never felt that I was targeted or treated differently by my

  other teachers at Brownsburg High School because I am transgender.

         My Experience with John Kluge

         10.     I have been playing the violin since the sixth grade.         In middle school, I

  participated in the orchestra program where I first met Mr. Kluge. He would occasionally visit

  the middle school for joint events between the high school and middle school orchestras.

         11.     I was a student in Mr. Kluge’s orchestra class during my freshman year (fall 2017

  and spring 2018). My problems with Mr. Kluge began immediately. On the first day of class,

  when a substitute teacher was filling in for Mr. Kluge, the teacher called me my prior and

  incorrect name in front of the entire class, and I was given a folder with the incorrect name

  written on it. I am not sure how that name ended up on the folder, as by this point my name had

  been recorded as Aidyn in the “PowerSchool” database. Being called by the stereotypical female




                                                  3
Case 1:19-cv-02462-JMS-DLP Document 22-3 Filed 08/22/19 Page 4 of 8 PageID #: 160



  name I no longer used or acknowledge (i.e., my “dead name”) in front of all the other students

  was intensely humiliating and traumatizing.

           12.   The problems continued from there. During the fall semester, Mr. Kluge refused

  to call me Aidyn. Instead, Mr. Kluge either referred to me as “Sucec” (my last name) or he

  avoided calling me by any name and instead simply nodded or waved in my direction.

  Moreover, while Mr. Kluge referred to me by my last name only, he would sometimes refer to

  other students in the same class using Mr. or Ms. (Last Name), and less frequently, by their first

  names.

           13.   I spent an hour a day for 180 days with Mr. Kluge, watching as he avoided me

  and other transgender students.     Mr. Kluge’s behavior made me feel alienated, upset, and

  dehumanized.    It made me dread going to orchestra class each day, and I felt uncomfortable

  every time I had to talk to him one-on-one. In addition, Mr. Kluge’s behavior was noticeable to

  other students in the class. At one point, my stand partner asked me why Mr. Kluge wouldn’t

  just say my name. I felt forced to tell him that it was because I’m transgender.

           14.   I discussed Mr. Kluge’s behavior with my therapist several times as part of my

  ongoing treatment for gender dysphoria.       Mr. Kluge’s behavior was also discussed multiple

  times at meetings of the Equality Alliance. I also discussed what was happening with Mr. Kluge

  at IYG multiple times, including with IYG staff. By the end of the first semester, in December

  of 2017, I told my mother that I did not want to continue taking orchestra during my sophomore

  year.

           15.   The controversy around Mr. Kluge’s resignation during the summer of 2018 is

  why I no longer attend Brownsburg High School. When I returned for my sophomore year,

  several students made negative and derogatory remarks towards me and suggested that I had



                                                   4
Case 1:19-cv-02462-JMS-DLP Document 22-3 Filed 08/22/19 Page 5 of 8 PageID #: 161



  been responsible for Mr. Kluge leaving the school.             For example, during Sophomore

  convocation, a student called me “the fag that got Kluge fired.”

         16.     These incidents, in combination with my ongoing health struggles, made me feel

  that I could not return to school at Brownsburg High School. I left Brownsburg High School in

  August 2018.

         My Participation in the Brownsburg High School Equality Alliance and IYG
         Programs

         17.     I believe it is important that IYG be permitted to represent the interests of current

  students at Brownsburg High School like me. I have transgender and gender nonconforming

  friends who still attend Brownsburg High School and who would be impacted by Mr. Kluge’s

  reinstatement, especially if teachers are allowed “exceptions” to nondiscrimination and other

  policies BCSC has established thus far to help support and protect them.

         18.     IYG is an organization that supports LGBTQ youth in Indiana. I have interacted

  with IYG both independently and through my involvement with the Equality Alliance. During

  the 2017–2018 school year, I was the freshman representative of the Equality Alliance. At the

  time, there were approximately ten transgender or gender nonconforming members of the

  Equality Alliance.

         19.     The Equality Alliance would meet regularly on Tuesdays and would also hold

  events, such as going to see Love, Simon, a film about a gay teenager. In spring 2018, while I

  was still a student at Brownsburg High School, the Equality Alliance did a presentation at IYG’s

  Youth Summit about how to run a successful GSA. The presentation came about because Rob

  Bunner, IYG’s GSA Coordinator at the time, visited our student-run group on several occasions,

  and told us that he was very impressed with how well it was run.




                                                   5
Case 1:19-cv-02462-JMS-DLP Document 22-3 Filed 08/22/19 Page 6 of 8 PageID #: 162



         20.        My experience with IYG extends far beyond my involvement with the Equality

  Alliance. I have been an active member of IYG for several years and serve on the IYG Youth

  Council. I have been visiting IYG’s LGBTQ Youth Activity Center since I was twelve years old

  and continue to visit IYG on a regular basis. While I was a student at Brownsburg High School

  during the 2017–2018 school year, I visited IYG approximately once a week. I have met many

  of my long-term friends through IYG.

         21.        Most of the time I visit IYG, it is simply to meet and hang out with other LGTBQ

  students my age.       However, I have also participated in many of IYG’s programs, including

  “Gender Verse,” a group where youth can discuss both the positive and negative experiences of

  being transgender or gender nonconforming. I have also participated in IYG’s “Girls Who Like

  Girls” and “Guys Who Like Guys” programs, as well as several other programs that are no

  longer running.

         22.        Through these programs and initiatives, I have personally experienced how IYG

  seeks to promote the safe and healthy development of LGBTQ students in Indiana schools. I

  think IYG’s programs are effective in supporting transgender young people like me and youth

  who need support and resources related to being a member of the LGBTQ community. Being a

  member of the Equality Alliance made me feel supported as a transgender student at Brownsburg

  High School, and going to IYG programs has made it much easier for me to deal with the

  different issues connected to me being transgender.

         23.        Based on my personal experience, I believe Mr. Kluge’s lawsuit is detrimental to

  IYG’s objectives and programs. IYG seeks to support and protect transgender students like me

  at all BCSC schools and throughout Indiana. If Mr. Kluge were to prevail in his lawsuit, high

  school teachers could refuse to address transgender students by their correct names and pronouns



                                                    6
Case 1:19-cv-02462-JMS-DLP Document 22-3 Filed 08/22/19 Page 7 of 8 PageID #: 163



  or follow other rules established for the benefit of all students. From my own experience, I

  believe this would seriously harm students’ health and undermine IYG’s mission.




                                                7
Case 1:19-cv-02462-JMS-DLP Document 22-3 Filed 08/22/19 Page 8 of 8 PageID #: 164
